USCA11 Case: 21-13563      Date Filed: 06/03/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13563
                   Non-Argument Calendar
                   ____________________

BEN CHRISTIAN,
                                              Plaintiff-Appellant,
versus
THE SOUTHERN COMPANY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 1:20-cv-04563-WMR
                   ____________________
USCA11 Case: 21-13563        Date Filed: 06/03/2022     Page: 2 of 6




2                      Opinion of the Court                21-13563


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
        Ben Christian appeals the dismissal of his complaint that The
Southern Company terminated him based on his age, in violation
of the Age Discrimination in Employment Act. 29 U.S.C. §§ 621–
34. Southern Company moved to dismiss on the ground that Chris-
tian failed to exhaust his administrative remedies when he did not
timely file his charge of discrimination with the Equal Employment
Opportunity Commission. The district court granted the motion
to dismiss based on evidence that Southern Company attached to
its motion. Because the district court treated the motion to dismiss
as a motion for summary judgment without giving Christian notice
and an opportunity to respond, we vacate the order of dismissal
and remand for further proceedings.
      Christian’s complaint alleged the following facts, which we
accept as true. See Coral Ridge Ministries Media, Inc. v. Ama-
zon.com, Inc., 6 F.4th 1247, 1251 (11th Cir. 2021). Southern Com-
pany hired Christian in 1980 and eventually promoted him to
budget staff accountant/budgeting development specialist. In
2016, when Christian was over age 60, Cheryl Peters became his
supervisor. Within one year, Christian noticed that Peters and
managers were assigning high-profile tasks and assignments to
younger employees, transferring his responsibilities to younger
and less qualified employees, and isolating him from younger
USCA11 Case: 21-13563        Date Filed: 06/03/2022     Page: 3 of 6




21-13563               Opinion of the Court                        3

employees. Peters told Christian that he was “a very expensive em-
ployee” and that “his skills in Powerpoint were outdated.” And a
manager, John Hemphill, told Christian that he had “lost a step”
and he was not “performing as fast as prior years.” Hemphill re-
marked he did not know whether Christian’s slowed pace was due
to his “age or health” because he had prostate cancer.
       Christian alleged that, on November 3, 2017, Peters gave
him an “ultimatum to either retire or be terminated and forfeit his
yearly bonus of approximately $15,000.00.” When Christian re-
quested an explanation, Peters stated that “the company’s needs
and direction had changed” and that, if Christian was “an employee
on January 1, [2018,] his performance review would restart.” Chris-
tian was unaware he had a “review or plan for performance” be-
cause “[h]e had received no notice of any needed improvement to
his performance and had received no criticisms of his work perfor-
mance in the months preceding th[e] meeting.” On November 17,
2017, Christian received his last paycheck. He never received his
bonus.
       Southern Company moved to dismiss Christian’s complaint.
See Fed. R. Civ. P. 12(b). It argued that Christian failed to exhaust
his administrative remedies by not filing his charge of discrimina-
tion within 180 days of his adverse employment action. See 42
U.S.C. § 2000e-5(e)(1); 29 U.S.C. § 626(d)(1)(A). The company con-
tended that its alleged adverse employment action occurred during
Peters’s conversation with Christian on November 3, 2017, and the
USCA11 Case: 21-13563       Date Filed: 06/03/2022    Page: 4 of 6




4                     Opinion of the Court                21-13563

180-day deadline expired before he filed a charge of discrimination
on May 8, 2018.
       Southern Company attached to its motion an email ex-
change between Christian and its human resources officer on No-
vember 8, 2017. Christian requested that the officer “email [him]
the items discussed in our meeting on November 3, 2017 concern-
ing my departure f[ro]m Southern Company” with the explanation
that he “received a voice mail from Cheryl Peters in which she
stated that there was additional information for me to consider in
my options going forward.” The officer responded, “We discussed
that your employment was being terminated, with your last day in
the office being Friday, November 3rd, and last day of pay being
Nov. 17. We gave you the option to notify us in writing, if you
chose to retire in lieu of termination” by “Wednesday, November
8 (today) . . . .”
       A magistrate judge recommended that the district court
deny the company’s motion to dismiss. The magistrate judge de-
termined that Christian timely filed his charge of discrimination
180 days after he received unequivocal notice of his termination on
November 17, 2017. The magistrate judge found that the conver-
sation on November 3, 2017, amounted to equivocal notice due to
Peters’s remark about Christian being an employee on January 1.
The magistrate judge expressed “doubts as to whether th[e] iso-
lated email exchange [on November 8] is properly considered in
deciding a motion to dismiss, as opposed to a motion for summary
judgment.” “In any event, [the magistrate judge decided that the
USCA11 Case: 21-13563        Date Filed: 06/03/2022     Page: 5 of 6




21-13563               Opinion of the Court                        5

emails] . . . would not change” the outcome because “[b]oth [Chris-
tian]’s complaint and Charge indicate that he had been told there
was the possibility he would still be employed . . . on January 1,
2018, and that his performance review would restart at that time”
and “[t]he email does not mention, and so does not address, this
fact.”
         The district court dismissed Christian’s complaint. The dis-
trict court, “assum[ed], without deciding, that [Peters] in fact made
the comment about possibly receiving a performance review in
January of the following year[, which] demonstrat[ed] that [Chris-
tian’s] termination was not yet final” on November 3, 2017. “But,
[the district court found that] . . . any uncertainty about [Chris-
tian]’s employment status was resolved by [the company]’s email
on November 8, 2017; notice of his termination was made unequiv-
ocal at that point.” And “[b]ecause [Christian]’s Charge was not
filed until May 8, 2018, [he] filed the EEOC Charge 1 day too late.”
      We review de novo the dismissal of Christian’s complaint.
See Coral Ridge, 6 F.4th at 1251.
        The district court erred by relying on the extrinsic evidence
that Southern Company attached to its motion to dismiss. The dis-
trict court interpreted the email exchange on November 8, 2017, as
providing unequivocal notice of Christian’s termination. See Char-
don v. Fernandez, 454 U.S. 6, 8 (1981). But Christian did not men-
tion the email exchange in his complaint. Cf. SFM Holdings, Ltd.
v. Banc of Am. Secs., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010).
When the district court relied on the email exchange, a “matter[]
USCA11 Case: 21-13563          Date Filed: 06/03/2022      Page: 6 of 6




6                       Opinion of the Court                   21-13563

outside the pleadings . . . , the motion [Southern Company filed
had to] be treated as one for summary judgment under [Federal]
Rule [of Civil Procedure] 56.” Fed. R. Civ. P. 12(d); see Morrison v.
Amway Corp., 323 F.3d 920, 924 (11th Cir. 2003). In that circum-
stance, the district court must give the parties “notice and a reason-
able time to respond.” Fed. R. Civ. P. 56(f); see id. R. 12(d). The
district court ignored Christian’s request that the district court, if it
considered the email exchange, allow him to brief the issue of time-
liness. The district court failed to comply with Rules 56 and 12. See
Jones v. Auto. Ins. Co. of Hartford, Conn., 917 F.2d 1528, 1532
(11th Cir. 1990).
      We VACATE the order dismissing Christian’s complaint
and REMAND for further proceedings.